UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 98-60008
                        _______________________


FELECIA CRAFT-PALMER,

                                                        Plaintiff-Appellant,

                                  versus

STATE FARM INSURANCE COMPANY,

                                                        Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (1:97-CV-345-GR)
_________________________________________________________________

                            August 27, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

          In this appeal, Ms. Craft-Palmer objects to the district

court’s grant of judgment as a matter of law on her Title VII

claims against State Farm, for whom she has served as an insurance

agent.   The   district   court   held     that   she    is   an   independent

contractor, not an “employee” within the meaning of Title VII, and

thus that it lacked jurisdiction over her complaint.               We find no

error and affirm.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            The    district      court   properly    applied    this    circuit’s

“hybrid economic realities/common law control test” to determine

whether   State     Farm    is   Craft-Palmer’s      “employer”.        Fields   v.

Hallsville Independent School District, 906 F.2d 1017, 1019 (5th

Cir. 1990).       Under that test, the “right to control” the details

and means by which the work is to be performed is the “most

important factor.”         Id.

            Under Craft-Palmer’s contract with State Farm, she is

repeatedly designated as an independent contractor rather than an

employee.   State Farm controls no details of the manner or means in

which she executes her business, runs her office, determines her

work schedule or clients, or hires or fires employees.                   The fact

that State Farm furnishes insurance forms, provides life insurance

and major medical insurance, can accept or reject a prospective

policy holder, and required her to be an exclusive agent are minor

matters and not determinitive.           Other courts have uniformly held,

in   circumstances     less      compelling   than   those     before   us,   that

independent insurance agents are not as a matter of law “employees”

for Title VII purposes.           See, e.g., Oestman v. National Farmers

Union Ins. Co., 958 F.2d 303 (10th Cir. 1992); Knight v. United

Farm Bureau Mut. Ins. Co., 950 F.2d 377, 378 (7th Cir. 1991).

Craft-Palmer has cited no cases finding that an insurance agent

like herself was an employee covered by Title VII.

            Craft-Palmer also contends that the district court should

have granted her an opportunity for discovery in response to State




                                         2
Farm’s   summary   judgment   motion.    She     never   sought   discovery

pursuant to Rule 56(f); this contention is meritless.

            Craft-Palmer   does   not   appeal    the    district   court’s

rejection of her state-law claims.

            For these reasons, the judgment of the district court is

AFFIRMED.




                                    3